DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there are two citations of element (12) illustrated in fig. 2 pointing to different features. The “12” to the right should be shifted to the second drying unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
Claim 1 includes allowable subject matter because prior art could not be found to disclose a compressed air drying system comprising a reservoir containing the liquid coolant and comprising first and second inlets and one or more outlets, the first portion of the liquid coolant flowing from the one or more outlets to the first heat exchanger and from the first heat exchanger to the first inlet, and the second portion of the liquid coolant flowing from the one or more outlets to the second heat exchanger and from the second heat exchanger to the second inlet; wherein the first and second inlets are arranged to mix the first and second portions of the liquid coolant between the first inlet and the one or more outlets and between the second inlet and the one or more outlets. The closest prior art is found in Korycki (US 5,428,963) which discloses a compressed air drying system including first and second compressed air dryers arranged as recited in claim 1. However, there is no specificity as to the coolant reservoir but it is clear from fig. 2 that the coolant outlets from respective dryers (72) are merged upstream of the reservoir (not shown in feature 79). Prior art can be found for a reservoir with two coolant inlets and one or more outlets, such as Hall (DE102020002880), Xiong (US 2012/0263013) or Xiong (US 2012/0263012). However, the inlets are not parallel coolant lines feeding and being supplied by independent heat exchangers. Combining the references would require hindsight reconstruction using applicant’s spec as a guide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762